Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31st, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 8, 9, and 11 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, there is not an antecedent basis for “the sugars”.
Regarding claims 3, 5, 6, 8, 9, and 11 – 15, it is unclear if “sugar-coating” includes polyols or refers only to sugars used in the coating process, and if so, how this relates to the polyols of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 6, 11 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lücke (US-5302201-A) in view of Johnston (WO-2004008877-A1), with evidence from Hydraulik (“Basics of Binary (airmist) Nozzles”).
Regarding claims 3, 5, 6, 11, and 12, Lücke teaches a machine used to coat cores in sugar, a crystallizable material [Col 4, lines 22 – 24 and 34 – 37].  The cores are not coated in a longitudinal chamber along which they are transported.  Rather, the cores are placed inside a drum 48 and coated with a sugar-coating medium [Col 3, lines 63 – 67].  Perforated segments 51 line the interior of the drum 48 [Col 7, lines 18 – 21].  The drum rotates around an axis 49 [Col 7, lines 16 – 18].  While rotating, nozzles spray a coating medium 58 onto the cores in the product bed 57 [Col 7, lines 35 – 38].  The spray nozzles used are known as binary nozzles [Col 5, lines 44 – 45].  Concurrently, air blows down onto and through the product bed 62, drying the cores [Col 7, lines 52 – 60].  The coated product is then removed from the machine [Col 6, lines 3 – 7].
Lücke does not explicitly teach the use of compressed air nozzles in the apparatus.  However, Hydraulik teaches that compressed air nozzles are a type of binary nozzle [C. Pressure system].  The binary nozzles of Lücke can then be the compressed air nozzles of the Instant Application.
Lücke does not teach the use of monomeric polyols in a composition of crystallizable materials.  Johnston teaches a hard, crystalline, sugar-free coating for foodstuffs [pg 2, lines 1 – 3].  The coated foodstuff has a core and a hard coating around the core where the coating comprises at least 90 wt% crystalline erythritol [pg 2, lines 7 – 9].  It would have been obvious for a person having ordinary skill in the art to substitute the sugar of Lücke with the erythritol of Johnston with the predictable result of a coating with fewer calories. 

    PNG
    media_image1.png
    566
    824
    media_image1.png
    Greyscale

Regarding claim 13, Lücke and Johnston do not teach the sugar-coated solid form having a smooth surface.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Whereas the sugar-coating process of claim 3 is similar to that of Lücke and Johnston, it is expected that the sugar-coating of Lücke and Johnston will have a similar smoothness.
Claims 5, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lücke and Johnston as applied to claim 3 above, and further in view of Benjamin (US-20080026131-A1).
Regarding claims 5, 8, 11, and 12, while 5, 11, and 12 are rejected above, they are additionally and alternatively rejected here.  Lücke and Johnston teach a machine for coating cores but do not teach the amount of polyol or crystallizable material in the coating syrup.  Benjamin teaches using a coating syrup that is 67 – 78 wt% sugar [0113].  Johnston teaches substituting polyols for sugars.  It would have been obvious for a person having ordinary skill in the art to substitute sugar with polyols in equal measure as a matter of routine experimentation.  Polyols are the only crystallizable material in the syrup.  The syrup is 67 – 78 wt% crystallizable material and the crystallizable material is 100 wt% polyol.  It would have been obvious to a person having ordinary skill in the art to combine the sweetener concentration of Benjamin with the apparatus of Lücke as it is known to use this amount of sweetener in making a sugar-coated core.
	Regarding claim 9, Lücke and Johnston teach the use of compressed air nozzles to sugar-coat cores but do not teach the diameter of the nozzles.  Benjamin teaches using nozzles with a diameter of 0.5 – 3mm when sugar-coating cores, which renders the claims obvious.  In addition, it would have been obvious for a person having ordinary skill in the art to use the nozzle diameters of Benjamin with the apparatus of Lücke as the combination would yield the predictable result of a sugar-coated core.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lücke and Johnston as applied to claim 3 above, and further in view of Augello (US-20040137043-A1).
Regarding claims 14 and 15, Lücke and Johnston teach a machine coating cores but do not teach creating at least one relief impression on the solid cores or that the coating is smooth.  
Augello teaches an edible, hardenable coating that can be applied to confections and other foods [Abstract].  Tablets can be imprinted with letters or logos, creating raised and depressed portions (taken to include reliefs).  The coating can then be applied to the imprinted tablet without bridging which would hide or obliterate the design.  This provides elegant tablets [0046]. It would have been obvious to a person having ordinary skill to use the technique of creating an impression forming a logo or other object of Augello with the machine of Lücke and Johnston so as to create a pleasing impression in the coated core.
In relation to the surface texture of the coated core, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Whereas the sugar-coating process of claim 3 is similar to that of Lücke and Johnston, it is expected that the sugar-coating of Lücke and Johnston will have a similar smoothness.

Response to Arguments
Applicant’s arguments, filed October 31st, 2022, have been fully considered.
All rejections of claims 4 and 7 have been withdrawn in view of their cancellation.
The rejection of claim 3 under 35 U.S.C. 102(a)(1) has been withdrawn in view of the amendments.  However, upon further consideration, a new ground of rejection is as set forth above.
Applicant’s arguments concerning the rejection of claims 3, 5, 6, 8, 9, 11, and 12 under 35 U.S.C. 102(a)(1) or 103 have been found not persuasive.
Applicant argues that binary nozzles of Lücke are not necessarily the compressed air nozzles of the Instant Invention [pg 5, ¶7].  The Examiner points out that, while there are multiple types of binary nozzles, compressed air nozzles are a species of that genus.  It would have been obvious for a person having ordinary skill in the art to have performed routine experimentation on a limited number of binary nozzle types to find the claimed nozzle.
Applicant argues that Benjamin does not discuss polyols in the sugar-coating [pg 7, ¶1].  The Examiner points to the rejection of claim 3 under 35 U.S.C. 103 above.
Applicant argues that monomeric polyols are required to create a smooth coating [pg 7, ¶9].  The Examiner points to the rejection of claims 13 - 15 under 35 U.S.C. 103 above.
Applicant argues that the prior art does not teach complex irregular shapes [pg 8, ¶3].  The Examiner points to the rejection of claims 14  and 15 under 35 U.S.C. 103 above.
Applicant argues that the Examiner has used hindsight in evaluating the Instant Application.  The Examiner points out that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799